82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dorothy LEWIS, Appellant,v.Fred GIBBS, Appellee.
No. 95-3264.
United States Court of Appeals, Eighth Circuit.
Submitted March 26, 1996.Filed April 10, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dorothy Lewis appeals the district court's1 dismissal with prejudice of her action against Fred Gibbs.   We deny Lewis's motion to strike Gibbs's appellate brief.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri